Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 4, 2017

                                       No. 04-17-00139-CR

                                      Demond FRANKLIN,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR6149A
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER

        The reporter’s record in this appeal was originally due April 11, 2017. We have received
portions of the record from reporters Debra Jimenez, Angeliz Rivera, and Maria E. Fattahi. We
have not received the portions of the reporter’s record taken by Mary Beth Simpkins, Erminia
Uviedo, and Carol Castillo. We issued notification letters to Ms. Simpkins and Uviedo advising
them that if a response to the letter was not filed, their portions of the record would be due May
17, 2017. Neither reporter responded to our notification letter. Accordingly, their portions of the
record are due in this court on May 17, 2017. We did not send a notification letter to reporter
Carol Castillo because she was not listed in the docketing statement as a reporter in this matter.
On May 3, 2017, Ms. Castillo filed a notification of late record in this court advising that she had
just learned the record had been requested. Ms. Castillo requested an extension of time to May
30, 2017, to file her portion of the record. After review, we GRANT Ms. Castillo’s request for
an extension of time and ORDER her to file her portion of the record in this court on or before
May 30, 2017.

         We order the clerk of this court to serve this order on all counsel and reporters Mary
Beth Simpkins, Erminia Uviedo, and Carol Castillo.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court